Title: To Thomas Jefferson from George Richardson, 16 June 1823
From: Richardson, George
To: Jefferson, Thomas


Dear Sir
Kentucky State Barren County
16 June 1823
I have lately recd a letter from  Wm Richardson of Alabama State, that he has lately recd an account that my brother Richard is dead & knowing that he was sometimes in the habit of corresponding with you, I take the liberty of asking the favor of you to Write to me, if you are in possession of any information relative to his affairs & if he is dead, What steps his relations had better take to get his property. your immediate attention to answering the above will much oblige Sir you friend & most obedt Servt—George Richardson